                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION


RICHARD JAMES JOHNSON                               §

VS.                                                 §            CIVIL ACTION NO. 9:18-CV-162

ANGELINA COUNTY D.A. OFFICE, et al.,                 §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING THE
                 MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Richard James Johnson, an inmate confined at the Allred Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against the following defendants: Angelina County D.A.

Office, Angelina County D.A., Court of Criminal Appeals, Texas Bar Association, and the Angelina

County Defense Attorney Winfred III.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s application to proceed in forma pauperis be denied

pursuant to 28 U.S.C. § 1915(g) as no allegations of imminent danger have been made.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Plaintiff filed

objections the Report and Recommendation of United States Magistrate Judge. This requires a de

novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV. P.

72(b).

         Plaintiff objects that the time to pay the filing fee is insufficient arguing that he is indigent

and imprisoned. Plaintiff also states he is under imminent danger but provides no specifics,

referencing civil actions filed in other districts. Plaintiff’s allegations in the present suit do not

involve allegations of imminent danger. Plaintiff sues the Angelina County District Attorney’s

Office, Angelina County, the Texas Bar Association, the Court of Criminal Appeals and the
Angelina County defense attorney alleging due process violations and denial of access to courts.

Specifically, plaintiff complains that he is being denied his trial transcript. Plaintiff clearly makes

no allegation of imminent danger in this action.

        As outlined in the Report and Recommendation, plaintiff is a serial litigant and has incurred

more than 3 strikes. As such, 28 U.S.C. § 1915(g) prohibits prisoners from repeatedly filing

frivolous or malicious complaints and states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
        action [in forma pauperis] . . . if the prisoner has, on three or more occasions
        . . . brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a
        claim upon which relief may be granted, unless the prisoner is under
        imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Plaintiff has yet to pay the full $400.00 filing fee.1


                                                 ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

Plaintiff has thirty (30) days from entry below to pay the full $400.00 filing fee. Plaintiff is advised

that no further extensions will be granted.

                    So ORDERED and SIGNED January 7, 2019.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge




        1
            Plaintiff has paid $70.08 to date.

                                                   2
